 



EXHIBIT 10.6

 

SUBORDINATION AGREEMENT

 

This SUBORDINATION AGREEMENT made and entered into as of December 14, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, this
"Agreement"), is by and among CTI INDUSTRIES CORPORATION, an Illinois
corporation (the "Debtor"), the Subordinated Creditors (as defined in Section 1
below), and PNC BANK, NATIONAL ASSOCIATION, in its capacity as Agent (the
"Agent") for the Lenders referred to below.

 

RECITALS:

 

A.           Pursuant to that certain Revolving Credit, Term Loan and Security
Agreement of even date herewith (as amended, restated, supplemented, or
otherwise modified from time to time, the "Credit Agreement"), by and among the
Debtor, certain affiliates of the Debtor, the lenders (the "Lenders") from time
to time party thereto and the Agent, the Agent and Lenders have agreed to make
available to the Debtor the "Advances" and other financial accommodations on the
terms and subject to the conditions set forth in the Credit Agreement.

 

B.           Pursuant to certain existing and/or future notes, agreements, and
instruments (collectively, the "Subordinated Debt Instruments"), including,
without limitation, the notes identified on Schedule I hereto, the Debtor is or
will be indebted in various amounts to the Subordinated Creditors.

 

AGREEMENTS:

 

In consideration of the Recitals and for other good and valuable consideration
the receipt and sufficiency of which is hereby acknowledged, the parties agree
as follows:

 

1.           Definitions. Capitalized terms not otherwise defined herein
(including the Recitals) have the meaning assigned to such terms in the Credit
Agreement. As used herein, the following terms have the following meanings:

 

(a)       "Enforcement Action" means (a) to take from or for the account of any
Credit Party, by set-off or in any other manner, the whole or any part of any
moneys which may now or hereafter be owing by any Credit Party with respect to
the Subordinated Debt, (b) to sue for payment of, or to initiate or participate
with others in any suit, action or proceeding against any Credit Party to
(i) enforce payment of or to collect the whole or any part of the Subordinated
Debt or (ii) commence judicial enforcement of any of the rights and remedies
under the Subordinated Debt Documents or applicable law with respect to the
Subordinated Debt, (c) to accelerate the Subordinated Debt, (d) to exercise any
put option or to cause any Credit Party to honor any redemption or mandatory
prepayment obligation under any Subordinated Debt Document, or (e) to take any
action under the provisions of any state or federal law, including, without
limitation, the Uniform Commercial Code, or under any contract or agreement, to
enforce, foreclose upon, take possession of or sell any property or assets of
any Credit Party, including any collateral for the Superior Debt.

 

 

 



 

(b)       "Subordinated Creditor" means, individually, each individual or entity
who from time to time executes a counterpart signature page to this Agreement as
a Subordinated Creditor; and "Subordinated Creditors" means, collectively, all
such individuals. As of the date of execution of this Agreement, the only
Subordinated Creditor is John H. Schwan.

 

(c)       "Subordinated Debt" means all of the indebtedness, obligations and
liabilities of the Debtor to the Subordinated Creditors.

 

(d)       "Subordinated Debt Documents" means each Subordinated Debt Instrument,
any other guaranties with respect to the Subordinated Debt and all other
documents, agreements and instruments now existing or hereinafter entered into
evidencing or pertaining to all or any portion of the Subordinated Debt, as the
same may be amended, restated, supplemented or otherwise modified from time to
time, as permitted hereunder.

 

(e)       "Superior Debt" means all liabilities, indebtedness and obligations of
the Debtor to the Agent or any Lender, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, and whether
created directly or acquired by assignment or otherwise, whether before or after
the filing of an insolvency proceeding together with any interest, fees, costs
and expenses accruing thereon after the commencement of an insolvency
proceeding, without regard to whether or not such interest, fees, costs and
expenses are allowed, including, but not limited to, all "Obligations" under and
as defined in the Credit Agreement.

 

2.           Subordination.

 

(a)       Subordination of the Subordinated Debt. Each Subordinated Creditor
postpones and subordinates to the extent and in the manner provided in this
Agreement all of such Subordinated Creditor's Subordinated Debt to the payment
of all of the Superior Debt. Except as expressly set forth herein, until the
payment in full of the Superior Debt and the termination of all commitments
under the Credit Agreement, no payment or distribution of property, claims or
interests of any kind or character whatsoever in respect of any Subordinated
Debt shall be made by or on behalf of Company or accepted by Subordinated
Creditor. Each Subordinated Creditor shall insure that any instrument or
document evidencing such Subordinated Creditor's Subordinated Debt shall bear
the following legend:

 

Payment of the indebtedness evidenced by this instrument or document and the
rights of the holder hereof are subordinated and subject to the rights of PNC
Bank, National Association, as Agent for certain Lenders, to the extent provided
in a Subordination Agreement dated as of December 14, 2017, from the payee to
said lender.

 

The Debtor's and each Subordinated Creditor's books shall be marked to evidence
subordination of all of the Subordinated Debt to the Superior Debt. The Agent is
authorized to examine such books from time to time and to make any notations
required by this Agreement. All instruments and documents evidencing the
Subordinated Debt shall, upon request, be delivered to the Agent properly
assigned or endorsed to the Agent. Nothing contained in this Agreement shall
affect the validity of the Subordinated Debt.

 

 -2- 

 

 

(b)       Subordination of the Liens Securing the Subordinated Debt. Each
Subordinated Creditor (i) acknowledges that, as of the date hereof, such
Subordinated Creditor has no lien, security interest in, or other right to, any
property of the Debtor, and (ii) covenants that it will not obtain any lien,
security interest in, or other right to, any property of the Debtor without the
Agent's prior written consent. To the extent that, notwithstanding the foregoing
acknowledgment and covenant, any Subordinated Creditor acquires any lien,
security interest in, or other right to, any of the Subordinated Creditor
Collateral (as hereinafter defined), each Subordinated Creditor expressly
subordinates all of its rights in any property of the Debtor, real or personal,
now or later securing the Subordinated Debt (the "Subordinated Creditor
Collateral"), to all present and future rights of the Agent in any of the
Subordinated Creditor Collateral to secure the Superior Debt, without regard to
the time or order of attachment or perfection of any security interest, the time
or order of filing any financing statement, or the giving or failure to give any
notice of the acquisition or expected acquisition of any purchase money security
interest. Each Subordinated Creditor consents to the creation and continuance of
all present and future security interests of the Agent in the Subordinated
Creditor Collateral to secure the Superior Debt and to the enforcement of those
security interests, including the removal of the Subordinated Creditor
Collateral from the real property of the Debtor. Each Subordinated Creditor
agrees that it will not at any time contest the validity, perfection, priority
or enforceability of the Superior Debt, the Credit Agreement and related loan
documents, or the liens and security interests of the Agent in the collateral
securing the Superior Debt. This subordination as to the Subordinated Creditor
Collateral is intended to define the rights and duties of the Agent and the
Subordinated Creditors; it is not intended that any third party shall benefit
from it. If the effect of any provision of this subordination would be to give
any third party a priority status to which that party would not otherwise be
entitled, that provision shall, to the extent necessary to avoid that priority,
be given no effect and the rights and priorities of the Agent and the
Subordinated Creditors shall be determined in accordance with applicable law.

 

3.           Payments on Subordinated Debt.

 

(a)       Limitations. Except as permitted by Section 3(c), until all the
Superior Debt is paid in full: (i) the Debtor shall not, directly or indirectly,
make any payments on account of or (other than the liens securing the
Subordinated Creditor Collateral) grant a security interest in, mortgage,
assign, or transfer, any properties to secure or satisfy any part of the
Subordinated Debt; (ii) no Subordinated Creditor shall demand or accept from the
Debtor or any other person any such payment or collateral or cancel, set off or
otherwise discharge any part of the Subordinated Debt; and (iii) neither the
Debtor nor any Subordinated Creditor shall otherwise take or permit any action
prejudicial to or inconsistent with the Agent's priority position over the
Subordinated Creditors created by this Agreement.

 

(b)       Payments Received. If any payment (other than a payment permitted by
this Agreement) on account of or any collateral for any part of the Subordinated
Debt is received by any Subordinated Creditor, such payment or collateral shall
be delivered forthwith to the Agent by such Subordinated Creditor for
application to the Superior Debt, in the form received except for the addition
of any endorsement or assignment necessary to effect transfer of all rights
therein to the Agent. The Agent is irrevocably authorized (but not required),
and each Subordinated Creditor does hereby irrevocably appoint the Agent, or any
of its officers or employees on behalf of the Agent as the attorney-in-fact for
such Subordinated Creditor in connection with the Subordinated Debt, to supply
any required endorsement or assignment which may have been omitted. Until so
delivered any such payment or collateral shall be held by the recipient in trust
for the Agent and shall not be commingled with other funds or property of the
recipient.

 -3- 

 

 

 

(c)       Permitted Payments. The Debtor shall be permitted to make, and the
Subordinated Creditors shall be permitted to accept from the Debtor, (i)
regularly scheduled interest payments on the Subordinated Debt to the extent
paid-in-kind (but not paid in cash), (ii) non-cash principal reductions
resulting from the exercise of warrants by the Subordinated Creditors and
corresponding conversion of Subordinated Debt into Equity Interests of Debtor,
and (iii) cash payments of interest and principal on the Subordinated Debt in an
aggregate amount not to exceed $130,000 during any calendar year so long as, in
each case, both before and after giving effect to any such payment (A) no
Default or Event of Default exists or would result therefrom and (B) Undrawn
Availability is greater than or equal to $2,500,000.

 

4.           Collection of the Subordinated Debt, Bankruptcy, Etc. Until all of
the Superior Debt is paid in full, no Subordinated Creditor shall, without the
prior written consent of the Agent, take any Enforcement Action with respect to
the Subordinated Debt. The Agent is irrevocably authorized (but not required),
and each Subordinated Creditor does hereby irrevocably appoint the Agent, or any
of its officers or employees on behalf of the Agent as the attorney-in-fact for
such Subordinated Creditor in connection with the Subordinated Debt, at its
option, at any meeting of the creditors of the Debtor or in any such proceeding
or any proceeding initiated by the Debtor:

 

(a)       to enforce claims comprising the Subordinated Debt either in its own
name or in the name of the Subordinated Creditors, by proof of debt, proof of
claim, suit or otherwise;

 

(b)       to collect any assets of the Debtor distributed, divided or applied by
way of dividend or payment, or any securities issued, on account of the
Subordinated Debt and apply the same, or the proceeds of any realization upon
the same the Agent in its discretion elects to effect, to the Superior Debt
until all of the Superior Debt has been paid in full, rendering any surplus to
the Subordinated Creditors;

 

(c)       to vote claims comprising the Subordinated Debt to accept or reject
any plan of partial or complete liquidation, reorganization, arrangement,
composition or extension; and

 

(d)       to take generally any action in connection with any such meeting or
proceeding which any Subordinated Creditor might otherwise take.

 

 -4- 

 

 

5.           Warranties and Representations Concerning Subordinated Debt. The
Debtor and the Subordinated Creditors jointly and severally represent and
warrant that (a) no part of Subordinated Debt is evidenced by any instrument,
security or other writing which has not previously been or is not concurrently
being deposited with the Agent (if requested by the Agent), (b) the Subordinated
Creditors are the lawful owner of the Subordinated Debt and no part thereof has
been assigned to or subordinated or subjected to any other security interest in
favor of anyone other than the Agent, and (c) as of the date hereof, the
aggregate outstanding principal balance of indebtedness from the Debtor to John
H. Schwan is $1,498,822.01. Until all of the Superior Debt has been paid in
full, (i) no Subordinated Creditor shall assign or subordinate any part of the
Subordinated Debt except to or in favor of the Agent; and (ii) except as set
forth in Section 8 hereof, neither the Debtor nor the Subordinated Creditors
shall agree to any amendment, supplement, waiver, or other modification of any
of the terms of the Subordinated Debt.

 

6.           Waivers; Subrogation.

 

(a)       The Subordinated Creditors jointly and severally waive (i) any defense
based on the adequacy of a remedy at law which might be asserted as a bar to the
remedy of specific performance hereof in any action brought therefor by the
Agent, (ii) presentment, notice and protest in connection with all negotiable
instruments evidencing the Superior Debt or the Subordinated Debt to which they
may be parties, notice of the acceptance of this Agreement by the Agent, notice
of any loans made, increases in the amount of, or interest rate on the Superior
Debt, extensions granted or other action taken or postponement of the time of
payment or any other indulgence in connection with the Superior Debt, to any
substitution, exchange or release of collateral therefor and to the addition or
release of any person primarily or secondarily liable thereon and (iii) all
rights, if any, to require a marshalling of the Debtor's assets by the Agent or
to require that the Agent first resort to some or any portion of any collateral
for the Superior Debt before foreclosing upon, selling or otherwise realizing on
any other portion thereof. No waiver is made by the Agent of any of its rights
hereunder unless the same is in writing, and each waiver, if any, is a waiver
only with respect to the specific instance involved.

 

(b)       No Subordinated Creditor shall exercise any rights against any Credit
Party which such Subordinated Creditor may acquire by way of subrogation or
otherwise, until the payment in full of all Superior Debt and the termination of
all commitments under the Credit Agreement. If any amount is paid to any
Subordinated Creditor on account of subrogation rights under this Agreement at
any time prior to the payment in full of all Superior Debt and the termination
of all commitments under the Credit Agreement, the amount shall be held in trust
for the benefit of the Agent and Lenders and shall be promptly paid to the Agent
to be credited and applied to the Superior Debt, whether matured, unmatured,
absolute or contingent, in accordance with the provisions of the Credit
Agreement.

 

7.           Duration; Reinstatement.

 

(a)       The terms of this Agreement, the subordination effected hereby, and
the rights and the obligations of any Subordinated Creditor, Debtor and the
Agent arising hereunder shall not be affected, modified or impaired in any
manner or to any extent by: (i) any amendment or modification of or supplement
to the Credit Agreement or any Subordinated Debt Document; (b) the validity or
enforceability of any of such documents or any liens or security interests
granted thereunder; or (c) any exercise or non-exercise of any right, power or
remedy under or in respect of the Superior Debt or the Subordinated Debt or any
of the instruments or documents referred to in clause (i) above. Each
Subordinated Creditor hereby acknowledges that the provisions of this Agreement
are intended to be enforceable at all times, whether before the commencement of,
after the commencement of, in connection with or premised on the occurrence of a
bankruptcy or other similar wind-up, liquidation or insolvency proceeding. This
Agreement may be terminated by the Subordinated Creditor only if all of the
Superior Debt is finally paid in full.

 

 -5- 

 

 

(b)       This Agreement shall continue to be effective, or be reinstated, as
the case may be, if at any time payment, or any part thereof, of any of the
Superior Debt is rescinded or must otherwise be restored or returned by the
Agent or any Lender upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Debtor or any of its affiliates, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, Debtor or any of its affiliates or any substantial part of the
assets of either or both of them, or otherwise, all as though such payments had
not been made.

 

8.           Waiver and Amendment of Subordinated Debt. Each of the Subordinated
Creditors hereby waives any default that may have occurred and be continuing
under any of the Subordinated Debt or any notes or other documents executed in
connection therewith. The Debtor and each of the Subordinated Creditors hereby
agrees that any Subordinated Debt that was due and payable prior to the date
hereof shall henceforth be due and payable on demand (but in all cases subject
to the terms of this Agreement), and each of the notes governing such
Subordinated Debt shall be deemed to be so amended.

 

9.           Default. If any representation or warranty in this Agreement or in
any instrument evidencing the Superior Debt proves to have been materially false
when made or in the event of a breach by the Debtor or any Subordinated Creditor
in the performance of any of the terms of this Agreement or upon the occurrence
of any event of default under any instrument or agreement evidencing the
Superior Debt, the Agent may, at its option, declare all Superior Debt to be
forthwith due and payable, without presentment, demand, protest, or notice of
any kind, notwithstanding any time or credit otherwise allowed. At any time any
Subordinated Creditor fails to comply with any provision applicable to such
Subordinated Creditor, the Agent may demand specific performance of this
Agreement, whether or not the Debtor has complied with this Agreement, or
exercise any other remedy available at law or equity.

 

10.           The Agent's Duties Limited. The rights granted to the Agent in
this Agreement are solely for its protection and nothing herein contained
imposes on the Agent any duties with respect to any property of the Debtor or
any Subordinated Creditor received hereunder beyond reasonable care in their
custody and preservation while in the Agent 's possession. The Agent has no duty
to preserve rights against prior parties in any instrument or chattel paper
received hereunder.

 

11.           Authority. The Debtor and the Subordinated Creditors jointly and
severally represent and warrant that they have authority to enter into this
Agreement and the persons signing for each party are authorized and directed to
do so.

 

12.           Modification. This Agreement may only be modified in writing
signed by the Agent, the Debtor and each Subordinated Creditor.

 

 -6- 

 

 

13.           Additional Documentation. The Debtor and each Subordinated
Creditor shall execute and deliver to the Agent such further instruments and
shall take such further action as the Agent may at any time or times reasonably
request in order to carry out the provisions and intent of this Agreement.

 

14.           Expenses. The Debtor agrees to pay the Agent on demand all
expenses of every kind, including actual attorney's fees, which the Agent may
incur in enforcing or protecting any of their rights under this Agreement.

 

15.           Persons Bound. This Agreement benefits the Agent and its
successors and assigns, and binds the Debtor, each Subordinated Creditor and
their respective successors and assigns (including, without limitation, a
receiver, trustee or debtor-in-possession of or for Debtor).

 

16.           Notices. All notices, demands and communications provided for
herein or made hereunder shall be delivered, or mailed first class with postage
prepaid, or telefaxed, addressed in each case as follows, until some other
address shall have been designated in a written notice given in like manner, and
shall be deemed to have been given when so delivered, mailed or telefaxed:

 

 

If to the Debtor: CTI Industries Corporation   22160 North Pepper Road  
Barrington, Illinois 60010   Attention:      Stephen M. Merrick  
Telephone:      (847) 620-1308   Facsimile:      (847) 382-1219     with a copy
to: Vanasco, Genelly & Miller   33 North LaSalle Street, Suite 2200 Chicago,
Illinois 60602   Attention:      Gerald Miller   Telephone:      (312) 786-5100
  Facsimile:      (312) 786-5111     If to the Subordinated Creditors: John H.
Schwan   22160 North Pepper Road   Barrington, Illinois 60010   Facsimile: (847)
382-1219

 

 -7- 

 

 

If to the Agent: PNC Bank, National Association   c/o PNC Business Credit   One
North Franklin Street   Chicago, Illinois 60606   Attention:      Account
Manager – CTI Industries   Telephone:      (312) 454-2920  
Facsimile:      (312) 454-2919     with copy to: Goldberg Kohn Ltd.   55 E.
Monroe, Suite 3300   Chicago, Illinois 60603   Attention:      Jeffrey Dunlop  
Telephone:      (312) 863-7128   Facsimile:      (312) 863-7828

 

17.           Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Agreement by signing any such
counterpart. Delivery of an executed counterpart of a signature page hereto by
facsimile or other electronic transmission (i.e. pdf) shall be effective as
delivery of a manually executed counterpart thereof.

 

18.           Law Governing. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW) THEREOF.

 

19.           Submission to Jurisdiction; Waiver of Service and Venue. ALL
JUDICIAL PROCEEDINGS BROUGHT AGAINST DEBTOR OR SUBORDINATED CREDITOR ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, MAY BE BROUGHT IN ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW
YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH OF DEBTOR AND EACH
SUBORDINATED CREDITOR, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES,
IRREVOCABLY (a) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NON-EXCLUSIVE
JURISDICTION AND VENUE OF SUCH COURTS; (b) WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS; (c) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY
SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH
SECTION 16 HEREOF; (d) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (c) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE PARTY IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT; AND (e) AGREES THAT THE AGENT AND LENDERS RETAIN THE
RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST THE APPLICABLE PARTY IN THE COURTS OF ANY OTHER
JURISDICTION.

 

 -8- 

 

 

20.           Waiver of Right to Trial by Jury. EACH OF DEBTOR AND EACH
SUBORDINATED CREDITOR, ON THE ONE HAND, AND THE AGENT, ON THE OTHER HAND, HEREBY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION (a) ARISING UNDER THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR (b) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM IN RESPECT TO THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE. EACH OF DEBTOR AND EACH SUBORDINATED CREDITOR, ON THE ONE HAND, AND
THE AGENT, ON THE OTHER HAND, HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY
AND THAT ANY PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE
WAIVER OF THEIR RIGHTS TO TRIAL BY JURY.

 

[SIGNATURE PAGE FOLLOWS]

 

 -9- 

 

 

IN WITNESS WHEREOF, the Debtor has executed this Subordination Agreement as of
the date first written above.

 

  DEBTOR:           CTI INDUSTRIES CORPORATION,     an Illinois corporation    
        By: /s/ Stephen M. Merrick     Name: Stephen M. Merrick     Title: CEO  

 

Signature Page to Subordination Agreement

 

 

 

 

IN WITNESS WHEREOF, the undersigned Subordinated Creditors have executed this
Subordination Agreement as of the date first written above.

 

  SUBORDINATED CREDITORS       JOHN H. SCHWAN,     an Individual           /s/
John H. Schwan  

 

Signature Page to Subordination Agreement

 

 

 

 

IN WITNESS WHEREOF, the Agent has executed this Subordination Agreement as of
the date first written above.

 

  AGENT:           PNC BANK, N.A.,     as Agent           By: /s/ James Clifton
    Name: James Clifton     Title: Senior Vice President  

 

Signature Page to Subordination Agreement

 

 

 

 

SCHEDULE I TO SUBORDINATION AGREEMENT

 

Existing Subordinated Notes

 

Promissory Note dated as of December 14, 2017 made by CTI Industries
Corporation, an Illinois corporation, to the order of John H. Schwan or his
assigns in the original principal amount of One Million Four Hundred
Ninety-Eight Thousand Eight Hundred Twenty-Two and 01/100 Dollars
($1,498,822.01).

 

 

 

